Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 8, 1987, convicting her of criminal sale of a controlled substance in the first degree (four counts), criminal possession of a controlled substance in the first degree (three counts), criminal possession of a controlled substance in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Some of the most damaging evidence introduced against the defendant at her trial was contained on audiotapes made by an undercover officer of his drug-related conversations with the defendant and her codefendant. The defendant objected to the playing of some of .the tapes on the ground of inaudibility, and to the use by the jury of transcripts of the taped conversations which were prepared by the prosecution on the ground of inaccuracy. The objections were overruled.
Upon our own review of the audiotapes, we agree with the court’s decision to admit them into evidence since they are neither inaudible nor unintelligible (see, People v Ely, 68 NY2d 520; People v Mincey, 64 AD2d 615). Furthermore, we find no error in the court’s decision to allow the use of transcripts to assist the jurors in listening to the tapes particularly since the transcripts were not admitted into evidence and the jury was instructed as to their limited use.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.